“Defendant’s written waiver, taken together with the oral col*421loquy in which defendant confirmed he understood he was giving up his right to appeal, established that the waiver was knowing, intelligent and voluntary” (People v Caviness, 95 AD3d 622, 622 [1st Dept 2012], lv denied 19 NY3d 995 [2012]; see also People v Johnson, 14 NY3d 483, 486 [2010]; compare People v Bradshaw, 18 NY3d 257 [2011]). In the oral colloquy, defendant unequivocally stated that he understood the written waiver.
Defendant’s waiver forecloses review of his challenge to the denial of his suppression motion and his claim that his sentence is excessive. As alternative holdings, we find that the suppression motion was properly denied, and we perceive no basis for reducing the sentence. Concur — Gonzalez, P.J., Tom, Renwick, Manzanet-Daniels and Feinman, JJ.